876 F.2d 103
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert BEARDEN, Plaintiff-Appellant,v.Stephen NORRIS, George Little, Betty Stiddum, Glenn W.Rogers, Joe Fowler, Michael W. Moyers, BradSmythe, Jean Johnson, Defendants-Appellees.
No. 88-6322.
United States Court of Appeals, Sixth Circuit.
June 9, 1989.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and EDWARDS, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed a civil rights action under 42 U.S.C. Sec. 1983 in an attempt to have sentence credits applied to shorten his length of incarceration in Tennessee.  The district court dismissed the complaint as frivolous under 28 U.S.C. Sec. 1915(d).  The dismissal was without prejudice.  On appeal the parties have briefed the issues, plaintiff proceeding pro se.


3
Upon consideration, the district court correctly dismissed the case at bar because we find the complaint was based on an indisputably meritless legal theory.    Neitzke v. Williams, 57 U.S.L.W. 4493 (U.S. May 1, 1989).  An individual challenging the fact or duration of his state-imposed incarceration may not do so in a civil rights action.    Preiser v. Rodriguez, 411 U.S. 475, 490 (1973);  Hadley v. Werner, 753 F.2d 514, 516 (6th Cir.1985) (per curiam).


4
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.